Citation Nr: 9901528	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  94-44 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1982 to 
May 1985.

This appeal arises before the Board of Veterans Appeals 
(Board) from an April 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which granted the veteran an increased rating 
to 10 percent disabling for status-post medial meniscectomy, 
right knee with chondritis and associated degenerative 
changes.  The veterans total disability rating was based on 
the criteria for a 20 percent rating, with 10 percent being 
deducted in accordance with 38 C.F.R. § 4.22.  The veteran 
also asserted that he should have been granted an earlier 
effective date for such increased rating.  

The veterans claim was initially before the Board in 
November 1997, at which time entitlement to an earlier 
effective date prior to March 15, 1993 was denied.  The 
veterans claim for entitlement to an increased rating for 
his right knee disability was remanded for additional 
development.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his service-connected 
right knee disability is more disabling than currently 
evaluated.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the preponderance of the evidence shows that the veteran is 
entitled to an increased rating for his post-operative status 
right knee with chondritis to 20 percent disabling.  The 
increase in the veterans disability rating was based on the 
veterans right knee disability meeting the criteria for a 30 
percent rating, with 10 percent being deducted in accordance 
with 38 C.F.R. § 4.22.  The veteran is also granted an 
additional separate 10 percent rating for arthritis of the 
right knee.  


FINDINGS OF FACT

1. All available relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  The veterans right knee disability is manifested by 
severe lateral instability.

3.  The veteran has degenerative arthritis of the right knee.  

4.  The range of motion of the veterans right knee is from 
full extension to 110 degrees of flexion with pain on motion 
between 90 and 110 degrees. 

5.  The veterans painful motion of the right knee, both 
during flare-ups and as noted at his June 1998 examination is 
the equivalent of limited motion to a noncompensable degree.  

6.  The veteran had a 10 percent degree of disability in his 
right knee at the time he entered service. 











CONCLUSIONS OF LAW

1.  The veteran is entitled to an increased rating for his 
post-operative status right knee with chondritis to 20 
percent disabling.  The increase in the veterans disability 
rating was based on his right knee disability meeting the 
criteria for a 30 percent rating, with 10 percent being 
deducted as having existed at the time of entrance in 
service. 38 U.S.C.A. § § 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.22, 4.71(a), Diagnostic Codes 5256, 5257, 5260, 5261 
(1998).

2.  The criteria for a separate 10 percent disability 
evaluation for degenerative arthritis of the right knee have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran submitted copies of VA Medical Center treatment 
records from March 1993 to May 1996.  The records show that 
the veteran attended physical therapy on occasion during this 
time for his right knee.  A VA x-ray report from March 1993 
showed that there was minimal degenerative joint disease of 
the right knee.  The veteran was seen in September 1993 
complaining that his knee buckled and that he had difficulty 
going up and down stairs.  He also indicated that he had 
swelling and that his stability was progressively worsening.  
A VA x-ray report from March 1994 showed that there was mild 
degenerative joint disease of the right knee.  In March 1994, 
the veteran went to physical therapy.  It was noted that he 
went to therapy with a cane.  Extension of the right knee was 
to -5 degrees and flexion was to 115 degrees.  He had slight 
edema of the right knee.  The veteran was seen in June 1994.  
It was noted that he was status post 2 arthroscopic 
procedures, including meniscal cartilage surgery prior to 
service.  Diagnosis was degenerative joint disease of the 
right knee.  Motrin was prescribed.  

The veteran underwent a VA examination in February 1994.  
Range of motion testing was 180 degrees to 130 degrees.  The 
veteran stated that he used a cane all of the time.  
Diagnosis was possible chondromalacia of the medial tibial 
condyle.  The examiner stated that the veteran need to reduce 
his weight.  

The veteran submitted copies of VA Medical Center treatment 
records from May 1996 to March 1997.  In November 1996, the 
veteran was seen for knee pain.  He stated that he continued 
to take Motrin for knee pain.  Assessment was chronic right 
knee pain.  In March 1997, range of motion testing of the 
knee showed full extension and flexion to 90 degrees.  The 
veteran received a cortisone injection to his right knee.  

The veteran was afforded a hearing before a member of the 
Board in May 1997.  He stated when he put weight-bearing 
pressure on his knee that it was more painful and limiting.  
He stated that his knee affected his employment.  He 
described an incident where his knee gave out on him coming 
down a flight of stairs causing him to break his foot.  He 
described using a cane so that his knee would not give out on 
him.  He described receiving most of his treatment, including 
Cortisone injections at the Pittsburgh VA.  He indicated that 
he used a brace on occasion.  He indicated that he could not 
bend his knee past a certain point due to pain.  He indicated 
that he had a limp and change in his gait.  He speculated 
that he could probably walk 100 yards without a cane, but he 
could not guarantee how many times he would fall.  In 
addition to giving out, the veteran stated that his knee 
catched.  He testified that he had pain in his knee even 
when standing or sitting.  He testified that his knee 
swelled.  He testified that his knee affected his social 
life, in that he could not participate in sporting events, or 
play with his son as much.  

A VA x-ray report from February 1998 noted mild degenerative 
joint disease of the right knee.  

The veteran underwent a VA examination in February 1998.  
Range of motion testing showed that the right knee 
demonstrated a 5 degree knee flexion contracture and could 
actively flex back to 110 degrees.  The veteran could 
passively flex the knee from 110 to 130, but that caused a 
lot of pain.  The examiner stated that the veteran was 
obviously in a lot of pain when he straightened the knee back 
out until he came out to extension.  The examiner stated that 
the knee would not come out to more than 5 degrees of flexion 
and that there was a continuous 5 degree knee flexion 
contracture.  Diagnosis was early degenerative arthritis of 
the right knee with 5 degree knee flexion contracture 
secondary to medial meniscectomy requiring the use of a cane.  

The veteran underwent a VA examination in June 1998.  He 
complained of pain if he sat still for long periods of time 
with the knee bent.  He indicated that the knee cracked, 
popped, and also gave out on him on occasion.  He indicated 
that weather change made it worse as did any prolonged 
standing or walking or any pulling or tugging type of 
activity.  He described using a cane all the time to keep his 
knee from giving way.  He stated that he did not have 
subluxation or dislocation, but indicated that the knee did 
occasionally give way.  He indicated that he did not have 
inflammatory arthritis or constitutional symptoms.  
Examination of the right knee did not demonstrate swelling 
and alignment was normal.  Range of motion was full extension 
of 0 degrees with 110 degrees of flexion with pain on motion 
between 90 and 110.  The examiner stated that the knee would 
not go back anymore beyond 110.  The veteran had 1 to 2 cm. 
of atrophy of the right thigh.  The examiner stated that the 
veteran walked with a definite limp, holding a cane in his 
right hand.  McMurray testing was negative, but the veteran 
did have pain along the medial side of the knee with McMurray 
testing.  The veteran also demonstrated pain along the medial 
joint line of the knee.  X-rays of the knee revealed some 
early narrowing of the medial compartment.  

The examiners diagnosis was early traumatic osteoarthritis 
of the right knee.  Regarding pain, the examiner commented 
that it did significantly limit functional ability during 
flare-ups or when the right knee was used repeatedly over a 
period of time.  The examiner stated that this could not be 
portrayed in additional loss of range of motion as this would 
have to be measured during the time of the flare-up.  The 
examiner opined that the veteran probably did not demonstrate 
any further loss of motion than what he demonstrated at the 
examination even during flare-ups.  The examiner commented 
that there was evidence of weakened movement and excess 
fatigability in the right thigh and knee, manifested by the 
veteran using a cane all the time to keep the knee from 
giving way.  Again, the examiner stated that this could not 
be expressed in terms of degrees of additional range of 
motion loss as this would have to be measured at the time of 
the flare-up or the incoordination.  The examiner commented 
that most likely the veteran did not experience further loss 
of motion than what he demonstrated at the examination even 
during flare-ups or after a period of excessive use causing 
fatigability.  


Analysis

The veterans claim for an increased rating is well grounded, 
meaning plausible.  The evidence has been properly developed 
and there is no further VA duty to assist the veteran with 
his claim. 38 U.S.C.A. § 5107(a) (West 1991).

When there is extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more, then a 60 percent 
rating is assigned.  When there is ankylosis of the knee in 
flexion between 20 and 45 degrees, then a 50 percent rating 
is assigned.  When there is ankylosis of the knee in flexion 
between 10 and 20 degrees, then a 40 percent rating is 
assigned.  When there is ankylosis of the knee, but with a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, then a 30 percent rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5256 (1998).

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or severe lateral instability, then a 
30 percent rating is assigned.  When there is moderate 
recurrent subluxation or moderate lateral instability, then a 
20 percent rating is assigned. 38 C.F.R. § 4.71 (a), 
Diagnostic Code 5257 (1998).

When flexion of the leg is limited to 15 degrees, then a 30 
percent rating is assigned.  When flexion of the leg is 
limited to 30 degrees, then a 20 percent rating is assigned. 
When flexion of the leg is limited to 45 degrees, then a 10 
percent rating is assigned.  When flexion of the leg is 
limited to 60 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5260 (1998).

When extension of the leg is limited to 45 degrees, then a 50 
percent rating is assigned.  When extension of the leg is 
limited to 30 degrees, then a 40 percent rating is assigned.  
When extension of the leg is limited to 20 degrees, then a 30 
percent rating is assigned.  When extension of the leg is 
limited to 15 degrees, then a 20 percent rating is assigned.  
When extension of the leg is limited to 10 degrees, then a 10 
percent rating is assigned.  When extension of the leg is 
limited to 5 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5261 (1998).  

When there is nonunion of the tibia and fibula, with loose 
motion, requiring a brace, then a 40 percent rating is 
assigned.  When there is malunion of the tibia and fibula, 
with a marked knee or ankle disability, then a 30 percent 
rating is assigned. 38 C.F.R. § 4.71 (a), Diagnostic Code 
5262 (1998).

The United States Court of Veterans Appeals (Court) has held 
that consideration of a rating exceeding that permissible 
under the Rating Schedule may be assigned pursuant to 
38 C.F.R. § 4.40, 4.45 based on a greater limitation of 
motion or weakness due to pain on use, including flare-ups.  
DeLuca v. Brown, 8 Vet.App. 202 (1995).

As explained below, following a review of all the evidence of 
record, the Board concludes that the evidence shows that the 
veterans service-connected right knee disability warrants an 
increased rating to 20 percent disabling as well as a 
separate 10 percent rating for degenerative arthritis of the 
right knee.  

The veterans disability is evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71(a), Diagnostic Code 5257, for other 
impairments of the knee (this rating is based on his right 
knee disability meeting the criteria for a 20 percent rating, 
with 10 percent being deducted as having existed at the time 
of entrance in service).  In order for the veteran to obtain 
a higher rating of 20 percent under Diagnostic Code 5257, the 
veterans right knee disability must meet the criteria for a 
30 percent rating (again, taking into account 10 percent 
being deducted as having existed a the time of entrance in 
service).  Thus, the evidence must show that the veteran has 
either severe recurrent subluxation or severe lateral 
instability of the right knee.  In this instance, the 
evidence shows that his lateral instability is severe.  

There is evidence against finding that the veteran has severe 
lateral instability of the right knee.  Namely, at his June 
1998 VA examination, the veteran stated that he did not have 
subluxation or dislocation, and did not have inflammatory 
arthritis or constitutional symptoms.  However, this evidence 
is clearly outweighed by the evidence showing that the 
veteran uses a cane all of the time in order to keep his knee 
from giving way.  At the June 1998 examination, the examiner 
stated that the veteran walked with a definite limp and held 
a cane with his right hand.  At his hearing, the veteran 
described an incident where his knee gave out on him coming 
down a flight of stairs causing him to break his foot.  At 
the June 1998 VA examination, the veteran had pain along the 
medial side of the knee with McMurray testing and pain along 
the medial joint line of the knee.  This evidence, especially 
the evidence showing that the veteran uses a cane and walks 
with a limp is enough to show that he has severe lateral 
instability in his right knee.  

Therefore, the veterans right knee disability is determined 
to be 30 percent disabling, which is the highest rating 
allowed under Diagnostic Code 5257.  Taking into account the 
10 percent being deducted as having existed at the time of 
entrance in service, the veteran is granted an increased 
rating to 20 percent disabling for his right knee disability. 

The veteran is not entitled to a higher rating when other 
diagnostic codes are considered.  There is no evidence of 
ankylosis of the knee and the rating criteria in Diagnostic 
Code 5256 for ankylosis of the knee do not include loss of 
range of motion.  Therefore, sections 4.40 and 4.45, with 
respect to pain on motion, are not applicable. See Johnston 
v. Brown, 10 Vet.App. 80 (1997).

Right leg extension was not limited to 30 degrees (the 
veteran had extension to 0 degrees) under Diagnostic Code 
5261.  The veteran does have painful motion of the right 
knee, but there is no indication that such painful motion is 
analogous to limitation of extension to 30 degrees to warrant 
a 40 percent rating.  

Also, there is no evidence of nonunion of the tibia and 
fibula under Diagnostic Code 5262 to warrant a 40 percent 
rating.

Next, it must be determined whether the veteran is entitled 
to a separate rating for arthritis of the right knee.  In a 
precedent opinion binding on both the RO and the Board, the 
VAs General Counsel held that although a veteran can be 
rated separately under both Diagnostic Code 5257 and 
Diagnostic Code 5003, a separate rating must be based upon 
additional disability.  When a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis. VAOGCPREC 
23-97 (July 1, 1997).

Under Diagnostic Code 5003 for degenerative arthritis, the 
veterans disability is to be rated according to limitation 
of motion of the knee.  The law provides that, to warrant a 
separate rating for arthritis, the veteran must at least be 
entitled to a noncompensable rating under limitation of 
motion.  If limitation of motion exists which is 
noncompensable, then a 10 percent rating is to be assigned.  
If there is no limitation of motion, the veteran can still be 
assigned a 10 percent rating if there is x-ray evidence of 
involvement of 2 more major joints or 2 or more minor joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  

38 C.F.R. § 4.59 provides that [i]t is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Read together, 
Diagnostic Code 5003 and section 4.59 thus prescribe that a 
painful major joint or group of joints affected by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 10 
percent rating, even though there is no actual limitation of 
motion. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

X-rays of the veterans right knee revealed degenerative 
changes.  Since the veterans knee disability is rated under 
Diagnostic Code 5257, his disability can be rated under both 
Diagnostic Code 5257 and 5003 if he has an additional 
disability according to the VAs General Counsel opinion 
referenced above.  

Under Diagnostic Codes 5260 and 5261, the veterans right 
knee must have flexion limited to 60 degrees or extension 
limited to 5 degrees to warrant a noncompensable rating.  If 
he warrants such a noncompensable rating, then a ten percent 
rating can be assigned under Diagnostic Code 5003.  The most 
current VA examination report from June 1998 specifically 
stated that the veteran had extension of 0 degrees and 
flexion to 110 with pain on motion between 90 and 110 
degrees.  Thus, he does not meet the schedular criteria for a 
noncompensable rating under limitation of motion.  However, 
at the June 1998 VA examination, the examiner commented that 
pain significantly limited functional ability during flare-
ups or when the right knee was used repeatedly over a period 
of time.  Thus, although the veteran does not have limitation 
of motion to a noncompensable degree, based on the examiners 
statement and following the directives issued in DeLuca and 
Lichtenfels, the veterans painful motion and pain upon 
flare-ups is deemed to be limited motion to a noncompensable 
degree.  Therefore, the veteran is entitled to a separate ten 
percent rating for such painful motion. 

The veteran is not entitled to a higher rating than 10 
percent for such painful motion as his painful motion and 
pain upon flare-ups does not limit his range of motion to 
more than a noncompensable degree.  The veteran had full 
range of motion at his June 1998 VA examination.  Regarding 
the limitation of functional ability during flare-ups or when 
the knee was used over time, the examiner stated that this 
could not be portrayed in additional loss of range of motion 
as this would have to be measured during the time of the 
flare-up.  The examiner opined that the veteran probably did 
not demonstrate further loss of motion than was demonstrated 
at the examination.  Similarly, the examiner commented on the 
weakened movement and excess fatigability in the veterans 
right thigh and knee and opined that there was probably no 
further loss of motion that what was demonstrated at the time 
of the examination, even during flare-ups or after a period 
of excessive use.  Thus, even considering painful motion and 
pain upon flare-ups, the veteran is not entitled to a higher 
rating than 10 percent for such painful motion.  

Resolving all the conflicts in the evidence in favor of the 
veteran, as is required under 38 U.S.C.A. § 5107(b), the 
veteran has met the criteria for a 20 percent rating under 
Diagnostic Code 5257 for severe lateral instability of the 
knee.  The increase in the veterans disability rating is 
based on his right knee disability meeting the criteria for a 
30 percent rating, with 10 percent being deducted as having 
existed at the time of entrance in service.  Also, the 
criteria for a separate 10 percent rating under Diagnostic 
Code 5003 for arthritis have been met.  Therefore, the 
veterans claim for an increased rating for his right knee 
disability is granted to 20 percent disabling and a separate 
10 percent rating for arthritis of the right knee is 
assigned.  38 C.F.R. § 4.7.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special VA orthopedic examination to determine 
whether the veterans right knee disability had increased in 
severity enough to warrant an increased rating.  The record 
is complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  


ORDERS

An increased rating to 20 percent is granted for the 
veterans post-operative status right knee with chondritis.

A separate 10 percent rating is granted for the veterans 
arthritis of the right knee.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals. 


- 2 -
